ORDER
This matter having been submitted to the Court on the report of the Disciplinary Review Board recommending that SALVATORE J. BATE and RONALD C. GOLDFARB, formerly partners together in ENGLEWOOD CLIFFS, each be publicly reprimanded for flagrant recordkeeping violations, in violation of RPC 1.15(a) and (d).
And it further appearing that the foregoing misconduct, taken in consideration with respondents’ admissions of noncompliance with recordkeeping requirements and their implementation of a system to bring their recordkeeping into full compliance, calls for the imposition of a public reprimand; and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and SALVATORE J. BATE is hereby publicly reprimanded; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this order and the full *377record of the matter, be added as a permanent part of the file of said SALVATORE C. Bate as an attorney at law of the State of New Jersey; and it is further
ORDERED that SALVATORE J. BATE reimburse the Ethics Financial Committee for his share of the appropriate administrative costs.